Name: Council Regulation (EEC) No 3718/81 of 21 December 1981 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/4 Official Journal of the European Communities 29 . 12. 81 COUNCIL REGULATION (EEC) No 3718/81 of 21 December 1981 amending Regulation (EEC) No 315/68 fixing quality standards for flowering bulbs , corms and tubers THE COUNCIL OF THE EUROPEAN COMMUNITIES, 'The produce referred to in Article 1 intended for purposes other than those referred to in the first subparagraph of this Article may not be sold within the Community unless : (a) they comply with the provisions set out in the first subparagraph of Title II of the Annex ; (b) each unit pack contains a minimum number of bulbs determined in accordance with the procedure laid down in Article 14 of Regula ­ tion (EEC) No 234/68 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs , roots and the like , cut flowers and ornamental foliage ('), and in particular Article 3 thereof, Having regard to the proposal from the Commis ­ sion (2 ), Having regard to the opinion of the European Parliament (3 ), Whereas Regulation (EEC) No 3 1 5/68 (4), as amended by Regulation (EEC) No 2530/80 (5), fixed quality standards for flowering bulbs, corns and tubers intended for delivery to consumers or for export to non-member countries ; Whereas there is substantial trade within the Commu ­ nity products intended for propagation ; whereas quality standards should therefore be laid down for those products , (c) each package is closed ; (d) each package bears the following particulars, legibly and indelibly marked :  Identification Vendor : name and address or code mark,  Nature of produce "produce for propagation".' Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal ofThe following subparagraph is hereby added to Article 2 ( 1 ) of Regulation (EEC) No 315/68 : the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY C ) OJ No L 55, 2. 3 . 1968 , p . 1 . b ) OJ No C 266, 17 . 10 . 1981 , p . 4 . (3 ) Opinion delivered on 17 December 1981 (not yet published in the Official Journal). (4) OJ No L 71 , 21 . 3 . 1968 , p . 1 . 5 OJ No L 259, 2 . 10 . 1980 , p . 6 .